          Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 1 of 22




UNITED STATES DISTRICT COURT                                                          12/23/2020
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x

ABRAHAM GROSS, NETTY GROSS,                                                STIPULATION OF
                                                                           SETTLEMENT AND
                                                  Plaintiffs,              DISMISSAL, PURSUANT
                        -against-                                          TO RULE 40(a)(1)

THE CITY OF NEW YORK, NEW YORK CITY                                        20-CV-4340 (GBD) (RWL)
DEPARTMENT OF HOUSING PRESERVATION AND
DEVELOPMENT, LOUISE CARROLL, ANNA-MARIE
HENDRICKSON, MARGARET BROWN, BABBA
HALM, VICTOR HERNANDEZ, SHATARA PELL,
MARK MATTHEWS, NICOLE LONDON, EDWIN
LUGO, NIDIA DORMI, GABRIEL MOMBRUN,
JAMES E. JOHNSON, HAROLD WEINBERG, NICK
LUNDGREN, SAMANTHA SCHONFELD, HELEN
ROSENTHAL, BREAKING GROUND, JEANNE-
MARIE WILLIAMS, BRENDA ROSEN, TERRESA
PALMIERI, VANESSA CUCURULO, STEPHANIE
LABARTA, and TRAVIS FONG,

                                                  Defendants.
-----------------------------------------------------------------------x

                                                  RECITALS

                 WHEREAS, on July 12, 2019, Abraham Gross (“GROSS”) initiated a proceeding

pursuant to New York Civil Practice Law and Rules Article 78 in the Supreme Court of the State

of New York, County of New York captioned “Abraham Gross v. Affordability Oversight Program

Department of Housing Preservation and Development” (Index No. 101081/2019), which was

amended and the proceeding was then captioned, “Abraham Gross v. Affordability Oversight

Program Department of Housing Preservation and Development, BG, RCB1 Residential For Sale

LLC, RCB3 Residential For Sale LLC and RCB4 Residential for Sale LLC”(the “NY State Court

Article 78 Proceeding”); and
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 2 of 22




                WHEREAS, the New York State Supreme Court denied the Article 78 Petition by

Decision, Order and Judgment dated August 16, 2019; and

                WHEREAS, GROSS filed an appeal of this Decision, Order and Judgment with the

New York State Appellate Division, First Department (App. Div. Index No. 4206/19) (the “First

Appeal”); and

                WHEREAS, on December 24, 2019, GROSS filed an action in the Supreme Court

of the State of New York, County of New York on behalf of himself and his mother, Netty Gross

(“Ms. N. Gross.”) captioned “Abraham Gross, and Netty Gross v. The Department of Housing

Preservation and Development, Shatara Pell, Victor Hernandez, Louise Carroll, BG, Brenda

Rosen, Vanessa Cucurullo, Teresa Palmieri, Travis Fong and Stephanie Labarta,” (Index No.

101690/2019)(the “NY State Court Action”); and

                WHEREAS, by Order dated May 8, 2020, the New York State Court dismissed a

portion of the NY State Court Action and severed the remaining claims, referring them to the New

York State Court’s City Part; and

                WHEREAS, GROSS filed an appeal of the Order in the NY State Court Action

with the New York State Appellate Division, First Department (App. Div. Index No. 3673/20)(the

“Second Appeal”); and

                WHEREAS, the defendants in the NY State Court Action moved in the City Part

to dismiss the remaining claims and no decision has been issued on the motion; and

                WHEREAS, on June 5, 2020, GROSS initiated the instant action and on October

15, 2020, Gross filed the Second Amended Complaint (“SAC”), captioned, “Abraham Gross, Netty

Gross v. The City of New York, New York City Department of Housing Preservation and

Development, Louise Carroll, Anna-Marie Hendrickson, Margaret Brown, Babba Halm, Victor

Hernandez, Shatara Pell, Mark Matthews, Nicole London, Edwin Lugo, Nidia Dormi, Gabriel
                                               2
           Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 3 of 22




Mombrun, James E. Johnson, Harold Weinberg, Nick Lundgren, Samantha Schonfeld, Helen

Rosenthal, Breaking Ground, Jeanne-Marie Williams, Brenda Rosen, Teresa Palmieri, Vanessa

Cucurullo, Stephanie Labarta and Travis Fong” (the “Federal Action”)1; and

                 WHEREAS, All Defendants deny the allegations as asserted against them

contained in the NY State Court Article 78 Proceeding, the NY State Court Action, the First

Appeal, the Second Appeal, and/or the instant Federal Action and admit no liability; and

                 WHEREAS, the Parties enter into this Stipulation to resolve their dispute;

                 NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED BY AND

BETWEEN THE PLAINTIFFS AND ALL DEFENDANTS, through the undersigned, in

consideration of the mutual promises contained herein, fully intending to be legally bound hereby,

as follows:

                 1.       The foregoing Recitals are incorporated into this Stipulation.

                 2.       HPD and BREAKING GROUND have conducted a review of new financial

documentation (the “New Documentation”) that GROSS provided as part of settlement discussions

in the instant action to determine if he is eligible for a low-income housing unit in the Waterline

Square development, located at 400 West 61st Street, New York, New York.                             HPD and

BREAKING GROUND have determined, based on a review of those documents, that GROSS is

income eligible for a low-income housing studio unit at the Waterline Square development.

                 3.       BREAKING GROUND agrees to recommend that GROSS be offered a

    lease agreement with RCB1 Affordable LLC, the property owner of Waterline Square, for a

    studio apartment, Unit No. 2528, located in the Waterline Square development at 400 West 61st

    Street, New York, New York (the “WS Unit”).


1
 The entities and individuals identified as defendants in the NY State Court Article 78 Proceeding, the NY State
Court Action, the Appeal, the Second Appeal, and the Federal Action, excluding Gabriel Mombrun, are hereinafter
collectively referred to as “All Defendants”.
                                                       3
         Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 4 of 22




                4.      In consideration for HPD and BREAKING GROUND’s review of the New

 Documentation and recommendation by BREAKING GROUND, pursuant to Federal Rule of

 Civil Procedure 41(a)(1), this action is dismissed with prejudice and without costs or attorneys’

 fees to any party as against the other.

                5.      In connection with this agreement, GROSS and Ms. N. Gross will provide

 to counsel for All Defendants the following documents: (i) a copy of this Stipulation executed by

 GROSS and Ms. N. Gross; and (ii) Stipulation of Discontinuance with Prejudice in the form

 annexed hereto as Exhibit “A,” dismissing the NY State Court Article 78 Proceeding, (iii)

 Stipulation of Discontinuance with Prejudice in the form annexed hereto as Exhibit “B,”

 dismissing the NY State Court Action; (iv) a Stipulation of Discontinuance with Prejudice in the

 form annexed hereto as Exhibit “C” dismissing the First Appeal; and (v) a Stipulation of

 Discontinuance with Prejudice in the form annexed hereto as Exhibit “D” dismissing the Second

 Appeal.

                6.      In consideration of the mutual promises made in this Stipulation, GROSS and

Co-Plaintiff Ms. N. Gross release and forever discharge the City, HPD, BREAKING GROUND,

RCB1 Affordable LLC, and All Defendants, including any former, current or future affiliated,

related or successor corporations, any current, former or future employees, directors, insurers,

attorneys, representatives and/or agents, in both their corporate and individual capacities from any

and all claims, suits, debts, dues, accounts, reckonings, bonds, bills, specialties, covenants, contracts,

bonuses, controversies, agreements, promises, complaints, cross-claims, counterclaims, damages,

sums of money, interest, attorneys’ fees and costs, or causes of action of any kind or nature

whatsoever, known or unknown, made or which could have been made, suspected or unsuspected,

fixed and contingent, at law or in equity whatsoever which GROSS, Ms. N. Gross or which his and/or

her heirs, executors, administrators, agents and assigns, ever had, now has or may have against them
                                                    4
         Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 5 of 22




arising out of any actions, conduct, decisions, behavior, or event occurring on or before the date of

this Stipulation.

                7.     This release applies, without limitation, to all suits, administrative

proceedings, actions, claims, or damages based on, arising out of, resulting from, or in any way

connected, directly or indirectly, with GROSS’s application to Waterline Square and/or the denial of

the application, and/or arising out of the housing lottery for the Waterline Square project, expressly

including, but not limited to, breach of contract, Title VII of the Civil Rights Act of 1964 (“Title

VII”), the New York State Human Rights Law, the New York City Human Rights Law, and/or

violation of the Americans with Disabilities Act (“ADA”), civil Racketeer Influenced and Corrupt

Organizations claims, tort claims, retaliation for reporting a violation of the law, and any and all

other federal, state or local laws, common law, rules, statutes, regulations, constitutions, Executive

Orders, ordinances or public policies, including claims regarding alleged due process violations, and

any claims for attorneys’ fees, interest or penalties related to these claims whether known or

unknown. This release covers claims both that GROSS and Ms. N. Gross know about and those that

s/he may not know about. By accepting the benefits provided for in this Stipulation, GROSS and Ms.

N. Gross agree not to sue or allege claims in any way against All Defendants with respect to any

claims that are covered by this Stipulation.

                8.     All Defendants release and forever discharge GROSS and Ms. N. Gross

from any and all claims, suits, debts, dues, accounts, reckonings, bonds, bills, specialties, covenants,

contracts, bonuses, controversies, agreements, promises, complaints, cross-claims, counterclaims,

damages, sums of money, interest, attorneys’ fees and costs, or causes of action of any kind or nature

whatsoever, known or unknown, made or which could have been made, suspected or unsuspected,

fixed and contingent, at law or in equity whatsoever which All Defendants or which theirs heirs,

executors, administrators, agents and assigns, ever had, now has or may have against them arising out
                                                   5
         Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 6 of 22




of any actions, conduct, decisions, behavior, or event occurring on or before the date of this

Stipulation.

               9.      GROSS understands and agrees that the review of the New Documentation

 and recommendation by BREAKING GROUND specified in paragraphs “2” and “3” above is the

 only benefit to which he is entitled under this Stipulation. GROSS and Ms. N. Gross understand

 and agree that they will not seek anything further, whether monetary or otherwise, from All

 Defendants as further consideration for the release herein.

               10.      GROSS and Ms. N. Gross. acknowledge and agree that the consideration set

 forth in paragraphs “2” and “3” is sufficient for the release contained in paragraphs “4,” “5,” “7”,

 and “8.”

               11.     Other than expressly identified in the Recitals herein, GROSS and Ms. N.

 Gross represent that there are no pending lawsuits, charges, administrative proceedings, or other

 claims of any nature whatsoever by GROSS or Ms. N. Gross against All Defendants in any state,

 federal or local court, or before any agency or other administrative body. GROSS and Ms. N. Gross

 will take all steps necessary to conclude the pending actions or proceedings as set forth herein.

 GROSS and Ms. N. Gross further represent that they have not assigned any claims of any nature

 whatsoever to any person or entity which could be asserted against All Defendants in any state,

 federal or local court, or before any agency or other administrative body.

               12.     None of the Defendants shall be responsible for any of the costs, expenses, or

 attorneys’ fees incurred by GROSS and/or Ms. N. Gross in connection with this action or the New

 York State Court Article 78 Proceeding, the First Appeal, the New York State Court Action, and

 the Second Appeal.

               13.     This Stipulation shall not be construed as an admission of any fault or liability

 by the City, HPD, BREAKING GROUND, or any of the Defendants for any of the acts or
                                                  6
           Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 7 of 22




 omissions alleged by GROSS or Ms. N. Gross, or for any acts or omissions which could have been

 alleged. The City, HPD, BREAKING GROUND and All Defendants specifically deny any

 liability whatsoever, and specifically deny any wrongful conduct for any damages, injuries or other

 claims made by GROSS or Ms. N. Gross or which could be made or claimed by GROSS or Ms. N.

 Gross.

               14.     Nothing contained herein shall be deemed to constitute a policy or practice

 of the City, HPD, or BREAKING GROUND.

               15.     GROSS hereby agrees that he will use his best efforts to remove existing

statements posted on his social media account, GoFundMe page and/or posted by GROSS on

YouTube that disparage BREAKING GROUND.

               16.     HPD and BREAKING GROUND agree that GROSS’s and Ms. N. Gross’s

financial and other personal information, in their possession, will be maintained as confidential in

compliance with applicable law and it will not be disclosed; however the Parties agree that HPD

and BREAKING GROUND may disclose financial and/or personal information as required and/or

necessary to comply with law, rule, or legal process, any court order, regulatory agreements or

audit.

               17.     All Parties are bound by this Stipulation as well as their successors and

assigns.

               18.     Notices under this Stipulation shall be provided to the Parties via electronic

 mail or by overnight courier such as Federal Express:

Plaintiff:                    Abraham Gross and Netty Gross

Prior to Lease Singing:       40 W. 77th Street, Apt. 10C
                              New York, New York 10024
                              Email: agross2@gmail.com

After Lease Signing:          Abraham Gross
                                                 7
         Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 8 of 22




                               400 West 61st Street, Unit No. 2528
                               New York, New York 10023
                               E-mail: agross2@gmail.com

                               Netty Gross
                               40 W. 77th Street, Apt. 10C
                               New York, New York 10024
                               Email: agross2@gmail.com

HPD:                           Jasmine Paul
                               Senior Counsel
                               Administrative Law and Regulatory Litigation Division
                               New York City Law Department
                               100 Church Street, Room 5-182
                               New York, New York 10007
                               E-mail: jpaul@law.nyc.gov

Breaking Ground:               Laura B. Juffa
                               Kaufman Borgeest & Ryan LLP
                               120 Broadway, 14th Floor
                               New York, New York 10271
                               E-mail: ljuffa@kbrlaw.com

                19.     This Stipulation contains all of the terms and conditions agreed upon by the

Parties, and fully supersedes any and all prior or contemporaneous agreements and understandings

pertaining to the subject matter hereof. No oral agreement entered into at any time, nor any written

agreement entered into prior to the execution of this Stipulation, regarding the subject matter of

the instant action shall be deemed to exist, to bind the Parties hereto, or to vary the terms and

conditions contained herein. GROSS and Ms. N. Gross represent and acknowledge that, in

executing this Stipulation they have not relied upon any representation or statement not set forth

herein which may have been made by the City, HPD, BREAKING GROUND, RCB1 Affordable

LLC, or any other party with regard to the subject matter of this Stipulation.

                20.     Should any provision of this Stipulation be found to be in violation of law,

or ineffective or barred for any reason whatsoever, the remainder of this Stipulation shall remain

in full force and effect.

                                                  8
         Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 9 of 22




                  21.     This Stipulation shall be construed in accordance with New York law

 without reference to its principles of conflicts of law.

                  22.     This Stipulation shall become effective after execution by all Parties.

                  23.     By signing this Stipulation GROSS and Ms. N. Gross acknowledge and

 state that:

               a. They have read it; and

               b. They understand it and know that they are giving up important rights, including but

                  not limited to rights under common law and other constitutional, statutory or

                  common law right and privileges; and

               c. They negotiated this Stipulation with knowledge and express consent; and

               d. They have been given what they consider to be a reasonable period of time to

                  review and consider this Stipulation prior to signing it.

               e. They have signed this Stipulation knowingly and voluntarily.

                  24.     This Stipulation may be executed in multiple counterparts, a facsimile, pdf,

or electronic signature shall have the same binding effect as an original.

Dated: New York, New York
                21 2020
       December __,




                                                             _________________________
____________________________
                                                             Netty Gross, Pro se Plaintiff
Abraham Gross, Pro se Plaintiff
                                                             40 W. 77th Street, Apt. 10C
40 W. 77th Street, Apt. 10C
                                                             New York, New York 10024
New York, New York 10024
                                                             Telephone: (917) 673-1848
Telephone: (917) 673-1848
                                                             E-mail: agross2@gmail.com
E-mail: agross2@gmail.com




                                                    9
            Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 10 of 22




KAUFMAN BORGEEST & RYAN LLP
                                                                     JAMES E. JOHNSON
                                                                     Corporation Counsel of the
                                                                             City of New York
                                                                     Attorney for City Defendants2
By:_______________________________
                                                                     100 Church Street, Room 5-182
    Laura B. Juffa, Esq.
                                                                     New York, New York 10007
   Attorney for Breaking Ground Defendants1
                                                                     Tel: (212) 356-2192
   120 Broadway, 14th Floor
   New York, New York 10271                                          Email: jpaul@law.nyc.gov
  Telephone: (212) 980-9600
  E-mail: ljuffa@kbrlaw.com                                          BY: ____
                                                                           Jasmine Paul, Esq.
KELLNER HERLIHY GETTY & FRIEDMAN LLP

By:______________________________
    Jeanne-Marie Williams, Esq.
   Attorneys for Jeanne-Marie Williams
   470 Park Avenue South, 7th Floor
    New York, New York 10016
    Telephone: 212,889.2821
    E-mail: jmw@khgflaw.com




   So Ordered:


   12/23/2020
   __________________________________
   Hon. Robert W. Lehrburger
   United States Magistrate Judge


    _______________________
    1
       The “Breaking Ground Defendants” are: Common Ground Management d/b/a Breaking Ground, Brenda Rosen,
    Teresa Palmieri, Vanessa Cucurullo, Stephanie Labarta and Travis Fong.
    2
      The “City Defendants” are: The City of New York, New York City Department of Housing Preservation and
    Development, Louise Carroll, Anne-Marie Hendrickson, Margaret Brown, Baaba Halm, Victor Hernandez, Shatara
    Pell, Mark Matthews, Nicole London, Edwin Lugo, Nidia Dormi, James E. Johnson, Harold Weinberg, Nick
    Lundgren, Samantha Schonfeld, and Helen Rosenthal.




                                                       10
Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 11 of 22




                          EXHIBIT A
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 12 of 22




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                                 New York County Index No:
ABRAHAM GROSS,                                                   101081/2019


                                       Petitioner,
                       -against-                                 STIPULATION OF
                                                                 DISCONTINUANCE WITH
                                                                 PREJUDICE
THE DEPARTMENT OF HOUSING
PRESERVATION AND DEVELOPMENT (HPD),
BREAKING GROUND, RCB1 RESIDENTIAL FOR
SALE LLC, RCB3 RESIDENTIAL FOR SALE LLC
AND RCB4 RESIDENTIAL FOR SALE LLC,

                                       Respondents.



       IT IS HEREBY STIPULATED AND AGREED, by and between the Petitioner Abraham

Gross and attorneys for the Respondents that this proceeding, including the appeal filed with the

Appellate Division under App. Div. Index No. 2019-04206, is discontinued with prejudice and

without costs or attorneys’ fees to either party as against the other.
           Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 13 of 22




          IT IS FURTHER STIPULATED AND AGREED, that this Stipulation may be executed

   in multiple counterparts, a facsimile, pdf, or electronic signature shall have the same binding effect

   as an original.


   Dated: New York, New York
                   21 2020
          December___,



     PRO SE PETITIONER

     ___________________
     Abraham Gross
     Pro Se Petitioner
     40 W. 77th Street, Apt. 10C
     New York, New York 10024
     Telephone: (917) 673-1848
     E-mail: agross2@gmail.com




KELLNER, HERLIHY, GETTY &
FRIEDMAN LLP
                                                                     JAMES E. JOHNSON
By:______________________________                                    Corporation Counsel of the
    Jeanne-Marie Williams, Esq.                                              City of New York
   Attorneys for Breaking Ground, RCB1                               Attorney for HPD
 Residential for Sale LLC, RCB3                                      100 Church Street, Room 5-
Residential for Sale LLC, and RCB4                                   182
Residential For Sale LLC                                             New York, New York 10007
   470 Park Avenue South, 7th Floor                                  Tel: (212) 356-2192
    New York, New York 10016                                         Email: jpaul@law.nyc.gov
    Telephone: 212,889.2821
    E-mail: jmw@khgflaw.com                                          BY:
                                                                             Jasmine Paul, Esq.
Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 14 of 22




                          EXHIBIT B
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 15 of 22




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
                                                              New York County Index No:
ABRAHAM GROSS and NETTY GROSS,                                101960/2019


                                       Plaintiffs,
                       -against-                              STIPULATION OF
                                                              DISCONTINUANCE WITH
                                                              PREJUDICE
THE DEPARTMENT OF HOUSING PRESERVATION
AND DEVELOPMENT (HPD), SHATARA PELL,
VICTOR HERNANDEZ, LOUISE CARROLL,
BREAKING GROUND (BG), BRENDA ROSEN,
VANESAA CUCURULLO, TERESA PALMIERI,
TRAVIS FONG, and STEPHANIE LABARTA,

                                       Defendants.



       IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiffs Abraham

Gross and Netty Gross and attorneys for the Defendants that, pursuant to Section 3217(b) of the

New York Civil Practice Law and Rules, this action, including the appeal filed with the Appellate

Division under App. Div. Index No. 3673/20, is discontinued with prejudice and without costs or

attorneys’ fees to either party as against the other; and .

       IT IS FURTHER STIPULATED AND AGREED, that despite the Court’s direction that

the County Clerk assign a new index number for the causes of action severed pursuant to Justice

Kelley’s Decision, Order, and Judgment and Order of Transfer dated May 8, 2020, the parties did

not take the steps necessary for a new action to be filed under a new index number; and

       IT IS FURTHER STIPULATED AND AGREED, that consequently, all causes of action

in this action bearing Index No. 101960/2019 as well as the causes of action severed pursuant to

Justice Kelley’s Decision, Order and Judgement of Transfer dated May 8, 2020 are discontinue

with prejudice by this stipulation.
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 16 of 22




       IT IS FURTHER STIPULATED AND AGREED, that this Stipulation may be executed

in multiple counterparts, and that a facsimile, pdf, or electronic signature shall have the same

binding effect as an original.

Dated: New York, New York
                21 2020
       December___,




 PRO SE PLAINTIFF                         KELLNER HERLIHY GETTY &
                                          FRIEDMAN, LLP

 _______________________________          By: __________________________
 Abraham Gross                               Jeanne-Marie Williams, Esq.
 Pro Se Plaintiff                            Attorneys for Breaking Ground, Brenda Rosen,
 40 W. 77th Street, Apt. 10C                 Vanessa Cucurullo, Teresa Palmieri, Travis
 New York, New York 10024                    Fong and Stephanie Labarta
 Telephone: (917) 673-1848                   470 Park Avenue South 7th Floor North
 E-mail: agross2@gmail.com                   New York, New York 10016
                                             Tel. No. (212) 889-2821
                                             E-mail: jmw@khgflaw.com


 PRO SE PLAINTIFF                         JAMES E. JOHNSON
                                          CORPORATION COUNSEL OF THE CITY OF
 ____________________                     NEW YORK
 Netty Gross
 Pro Se Plaintiff                         By: ________________________
 40 W. 77th Street, Apt. 10C                 Jasmine Paul, Esq.
 New York, New York 10024                    Attorney for the New York City Department of
 Telephone: (917) 673-1848                   Housing Preservation and Development,
 E-mail: agross2@gmail.com                   Shatara Pell, Victor Hernandez and Louise
                                             Carroll
                                             100 Church Street, Room 5-182
                                             New York, New York 10007
                                             Telephone: 212.356.2192
                                             E-mail: jpaul@law.nyc.gov
Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 17 of 22




                          EXHIBIT C
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 18 of 22




SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE TERM: FIRST DEPARTMENT
                                                                Supreme Court Index No:
ABRAHAM GROSS,                                                  101081/2019

                                                                App. Div. No. 2019-04206
                                        Petitioner-Appellant,
                       -against-                                STIPULATION OF
                                                                DISCONTINUANCE WITH
                                                                PREJUDICE
THE DEPARTMENT OF HOUSING
PRESERVATION AND DEVELOPMENT (HPD),
BREAKING GROUND, RCB1 RESIDENTIAL FOR
SALE LLC, RCB3 RESIDENTIAL FOR SALE LLC
AND RCB4 RESIDENTIAL FOR SALE LLC,

                                   Respondents-Respondents.



               IT IS HEREBY STIPULATED AND AGREED, by and between the

Petitioner-Appellant Abraham Gross and attorneys for the Respondents-Respondents Department

of Housing Preservation and Development, Breaking Ground, RCB1 Residential for Sale LLC,

RCB3 Residential for Sale LLC, and RCB4 Residential for Sale LLC that, pursuant to 22

NYCRR Part 1250.2 and by leave of the Court, the appeal filed by petitioner Abraham Gross in

this proceeding is hereby withdrawn; all outstanding motions in the proceeding are withdrawn;

and the proceeding is discontinued with prejudice and without costs or attorneys’ fees to either

party as the matter has been settled.
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 19 of 22




       IT IS FURTHER STIPULATED AND AGREED, that this Stipulation may be executed

in multiple counterparts, a facsimile, pdf, or electronic signature shall have the same binding effect

as an original. Dated: New York, New York

                21 2020
       December___,


 PRO SE PLAINTIFF-APPELLANT                  KELLNER HERLIHY GETTY &
                                             FRIEDMAN, LLP

 _______________________________             By: __________________________
 Abraham Gross                                  Jeanne-Marie Williams, Esq.
 Pro Se Plaintiff-Appellant                    Attorneys for Breaking Ground, RCB1
 40 W. 77th Street, Apt. 10C                   Residential for Sale LLC, RCB3
 New York, New York 10024                       Residential for Sale LLC, and RCB4 Residential
 Telephone: (917) 673-1848                      for Sale LLC
 E-mail: agross2@gmail.com                      470 Park Avenue South 7th Floor North
                                                New York, New York 10016
                                                Tel. No. (212) 889-2821
                                                E-mail: jmw@khgflaw.com


                                             JAMES E. JOHNSON
                                             CORPORATION COUSEL OF THE CITY OF
                                             NEW YORK

                                             By: ________________________
                                                Jasmine Paul, Esq
                                                Attorney for HPD
                                                100 Church Street, Room 5-182
                                                New York, New York 10007
                                                Telephone: 212.356.2192
                                                E-mail: jpaul@law.nyc.gov
Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 20 of 22




                          EXHIBIT D
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 21 of 22




SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE TERM: FIRST DEPARTMENT
ABRAHAM GROSS and NETTY GROSS,                                  Supreme Court Index No:
                                                                101960/2019

                                      Plaintiffs-Appellants,    App. Div. No. 2020-3673
                       -against-
                                                                STIPULATION OF
                                                                DISCONTINUANCE WITH
THE DEPARTMENT OF HOUSING PRESERVATION                          PREJUDICE
AND DEVELOPMENT (HPD), SHATARA PELL,
VICTOR HERNANDEZ, LOUISE CARROLL,
BREAKING GROUND (BG), BRENDA ROSEN,
VANESAA CUCURULLO, TERESA PALMIERI,
TRAVIS FONG, and STEPHANIE LABARTA,

                                   Defendants-Respondents.



               IT IS HEREBY STIPULATED AND AGREED, by and between the Plaintiffs-

Appellants Abraham Gross and Netty Gross, and the attorneys for the Defendants-Respondents

Department of Housing Preservation and Development, Shatara Pell, Victor Hernandez, Louise

Carroll, Breaking Ground, Brenda Rosen, Vanesaa Cucurullo, Teresa Palmieri, Travis Fong, and

Stephanie Labarta, that, pursuant to 22 NYCRR Part 1250.2 and by leave of the Court, the appeal

filed by plaintiffs Abraham Gross and Netty Gross in this proceeding is hereby withdrawn; all

outstanding motions in the proceeding are withdrawn; and the proceeding is discontinued with

prejudice and without costs or attorneys’ fees to either party as the matter has been settled.
        Case 1:20-cv-04340-RWL Document 84 Filed 12/23/20 Page 22 of 22




       IT IS FURTHER STIPULATED AND AGREED, that this Stipulation may be executed

in multiple counterparts, a facsimile, pdf, or electronic signature shall have the same binding effect

as an original. Dated: New York, New York

       December___, 2020

 PRO SE PLAINTIFF-APPELLANT                  KELLNER HERLIHY GETTY &
                                             FRIEDMAN, LLP

 _______________________________             By: __________________________
 Abraham Gross                                  Jeanne-Marie Williams, Esq.
 Pro Se Plaintiff                                Attorneys for Breaking Ground, Brenda Rosen,
 40 W. 77th Street, Apt. 10C                   Vanessa Cucurullo, Teresa Palmieri, Travis Fong
 New York, New York 10024                      and Stephanie Labarta
 Telephone: (917) 673-1848                      470 Park Avenue South 7th Floor North
 E-mail: agross2@gmail.com                      New York, New York 10016
                                                Tel. No. (212) 889-2821
                                                E-mail: jmw@khgflaw.com


 PRO SE PLAINTIFF-APPELLANT                  JAMES E. JOHNSON
                                             CORPORATION COUSEL OF THE CITY OF
 ____________________                        NEW YORK
 Netty Gross
 Pro Se Plaintiff                            By: ________________________
 40 W. 77th Street, Apt. 10C                    Jasmine Paul, Esq
 New York, New York 10024                       Attorney for the New York City Department of
 Telephone: (917) 673-1848                      Housing Preservation and Development, Shatara
 E-mail: agross2@gmail.com                      Pell, Victor Hernandez and Louise Carroll.
                                                100 Church Street, Room 5-182
                                                New York, New York 10007
                                                Telephone: 212.356.2192
                                                E-mail: jpaul@law.nyc.gov
